Citation Nr: 1821656	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-30 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a chronic lung disability, including bronchiectasis, chronic obstructive pulmonary disease (COPD) and recurrent pneumonia.


REPRESENTATION

Veteran represented by:	Byron Dinkla, Agent


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 2003 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the Veteran's bronchiectasis is a chronic condition that had its onset in service and has continued since service.


CONCLUSION OF LAW

The criteria for service connection for a chronic lung disability, including bronchiectasis, COPD and recurrent pneumonia, have been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 4.97, Diagnostic Code 6601 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law

Direct service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 C.F.R. § 3.303(a).  Direct service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  Consistent with this framework, direct service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including bronchiectasis, are presumed to have been incurred in service if they are diagnosed as chronic in service or manifested to a compensable degree within one year of separation from service. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).  Alternatively, if there is evidence of continuity of the same symptomatology since service, the presumption will apply. See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  This presumption for chronic disabilities replaces the medical nexus requirement for qualifying disabilities. See Walker, 708 F.3d at 1338.

When no pre-existing injury or disease is noted upon entry into service, the Veteran is presumed to have been sound upon entry. 38 U.S.C. § 1110; 38 C.F.R. § 3.304(b).  The burden then falls on VA to rebut the presumption of soundness by finding clear and unmistakable evidence that the Veteran's injury or disease was both preexisting and not aggravated by service. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When the preponderance of the evidence is against the claim, the claim must be denied. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Analysis

Here, the evidence indicates that the Veteran has a current disability.  Specifically, the Veteran has been diagnosed with bronchiectasis which is a chronic condition found in 38 C.F.R. § 3.309(a). See January 2017 VA Examination.  Thus, the Board finds that the first element of service connection is established. See Shedden, 381 F.3d at 1167.  

At issue in this case is whether the Veteran's bronchiectasis preexisted his service.  The evidence indicates that the Veteran likely has polycystic kidney disease (PKD), a congenital condition with which bronchiectasis has a known association. See October 2010 VA Examination, pp. 13-14.  Neither the Veteran's PKD nor bronchiectasis was noted on the Veteran's entrance medical examination. March 2010 STRs, p. 6.  The January 2017 VA examiner noted that bronchiectasis occurs in as many as 30-40 percent of people with PKD.  There is no other evidence of record that demonstrates whether the Veteran's respiratory condition preexisted his service.  Further, the Veteran submitted medical treatise evidence which supports his contention that the type of bronchiectasis he has is more often acquired than congenital in nature. See November 2010 Statement in Support of Claim.  The Board finds that VA has not produced "clear and unmistakable evidence" which is required to rebut the presumption of soundness; therefore, the Veteran is deemed sound at entry as to his lungs. See 38 U.S.C. § 1111.  

The Veteran's service treatment records (STRs) indicate that the Veteran was first diagnosed with bronchiectasis while in service. January 2010 VA Treatment Records, p. 3.  Accordingly, the Board finds that the second element of service connection is established. See Shedden, 38 F.3d at 1167.

The Board also finds that the evidence demonstrating chronicity of bronchiectasis beginning in service is at least in equipoise.  As previously noted, the Veteran was initially diagnosed with bronchiectasis while in service and was treated for recurrent pneumonia infections. January 2010 VA Treatment Records, p. 3; January 2010 MEB, p. 2.  The Veteran's private treatment records indicate that he was treated with antibiotics for potential pneumonia with a productive cough with yellowish brown sputum in July 2005. March 2010 Private Treatment Records, p. 1.  A diagnosis and history of bronchiectasis was noted in a September 2005 treatment record. Id. at p. 5.  The Veteran was again seen for a cough and bronchitis in March 2006, and his bronchiectasis was noted as "deteriorated." Id. at pp. 7-8, 10.  In February 2007, the Veteran was treated for a cough with yellow sputum in connection with bronchitis. Id. at p. 13.  In a March 2007 treatment note, the Veteran was noted as having had a recent bout with pneumonia in connection with his bronchiectasis. Id. at p. 16.  The Veteran was once again treated for a viral illness and bronchiectasis in October 2009. Id. at p. 23.  There is no indication in the treatment records that his bronchiectasis was ever characterized as acute or resolved.

The Veteran underwent VA examinations in October 2010 and January 2017 in connection with his claim.  Both examiners confirmed the Veteran's diagnosis of bronchiectasis and noted that he was prone to recurrent respiratory infections as a result of the condition.  These examiners suggested that the Veteran's bronchiectasis is associated with his congenital condition, however the Veteran is presumed to have been sound at entry with respect to his lungs.  

In July 2017, the Board requested a medical opinion from a Veterans' Health Administration (VHA) pulmonologist to clarify the Veteran's respiratory diagnoses; address whether any diagnoses were congenital in nature; and, address whether any congenital conditions were aggravated by the Veteran's service. See January 2018 Correspondence.  The VHA findings largely echoed those of the previous VA examinations.  Though the pulmonologist did note the general association between PKD and bronchiectasis, he did not characterize the Veteran's bronchiectasis as congenital in nature.  The pulmonologist also offered that the Veteran's bronchiectasis was not permanently aggravated by his in-service infections.  

In light of the evidence and affording the Veteran the benefit of the doubt, the Board finds that the evidence demonstrates continuity of symptomatology and supports a finding of chronicity of bronchiectasis since service. 38 C.F.R. § 3.303(b).  The Board acknowledges the medical opinions which contend that the Veteran's bronchiectasis preexisted his service.  However, VA has not rebutted the presumption of soundness with "clear and unmistakable evidence."  After setting aside the evidence that indicates the Veteran's bronchiectasis preexisted service, the remaining evidence demonstrates that the Veteran was first diagnosed with bronchiectasis while in service and that this condition and its accompanying symptoms have continued since then.  In resolving all reasonable doubt in the Veteran's favor, the Board finds that the third element of service connection is established. See Holton, 557 F.3d at 1366; Walker v. Shinseki, 708 F.3d at 1338.  Thus, service connection for a chronic lung disability, including bronchiectasis, COPD and recurrent pneumonia, is warranted.


ORDER

Entitlement to service connection for a chronic lung disability, including bronchiectasis, COPD and recurrent pneumonia, is granted.




____________________________________________
A. S. CARACCIOLO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


